                   Case: 1:20-mj-02120-DAR Doc #: 1 Filed: 06/04/20 1 of 1. PageID #: 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                             for the                                 FILED
                                                                                                        7:17 pm Jun 04 2020
                                                 NorthernDistrict
                                              __________ Districtof
                                                                  of__________
                                                                     Ohio
                                                                                                     Clerk U.S. District Court
                  United States of America                      )                                    Northern District of Ohio
                             v.                                 )                                           Cleveland
                 DEVON BRYCE POLAND
                                                                )      Case No.           0-
                                                                )
                                                                )
                                                                )
                                                                )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 MAY 30, 2020                in the county of            CUYAHOGA             in the
   NORTHERN            District of           OHIO           , the defendant(s) violated:

            Code Section                                                  Offense Description
18 U.S.C. § 231(a)(2)                        Transporting any firearm, or explosive or incendiary device, in furtherance of
18 U.S.C. § 844(h)(1) and (m)                civil disorder
18 U.S.C. § 2101(a)(2) and (4)               Conspiracy to use fire or an explosive to commit any felony which may be
                                             prosecuted in a court of the United States
                                             Organize, promote, encourage, participate in, or carry on a riot; and aiding or
                                             abetting any person in inciting or participating in or carrying on a riot or
                                             committing any act of violence in furtherance of a riot


         This criminal complaint is based on these facts:
SEE ATTACHED AFFIDAVIT




         ✔ Continued on the attached sheet.
         u


                                                                                           Complainant’s signature

                                                                                JENNIFER KIESEL, SPECIAL AGENT
                                                                                            Printed name and title

Sworn to via telephone after submission by reliable electronic
means. Fed. R. Crim. P. 3, 4(d), and 4.1.

Date:      Jun 4, 2020
                                                                                              Judge’s signature

City and state:                      CLEVELAND, OHIO                         DAVID A. RUIZ, U.S. MAGISTRATE JUDGE
                                                                                            Printed name and title
